DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/30/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (US 5,617,163 A of record) in view of Shyu et al. (US 8371714 B2 hereafter Shyu).
With respect to claim 21, Ohtake discloses a camera with illuminating optical system in figures 8-15, comprising of a mobile computing device (1), comprising:
an image sensor (20) configured to capture image data for a field of

a light source module (4) embedded in the mobile computing device
(1), the light source module comprising:
a first Fresnel lens (52, 62, 72) comprising a plurality of different
zones (dA-dl, a-r, E1-E21), wherein a first one of the different zones is a
first asymmetric zone that is radially asymmetric (see column 3,
lines 8-13; Table 2; figure 9), and
the first illumination element (51, 61, 71) configured to emit light;
and
a controller configured to cause the first illumination element to emit light that passes through the first Fresnel lens.  However, Ohtake does not disclose a duplication of a second Fresnel lens comprising a second plurality of different zones, including a second asymmetric zone configured to redirect light received from a second illumination element to a second portion of the field of view for the image sensor, the second portion of the field of view different than the first portion of the field of view; a controller configured to 2cause the second illumination element to emit light that passes through the second Fresnel lens.  Shyu and Ohtake are related. Shyu teaches Fresnel LED lens for use in mobile phone flashlights (Abstract) comprising of more than one Fresnel lens (figure 10 and 11, “131a-131f) and more than one illumination elements (Fig. 10).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Shyu to the device of Ohtake for forming a Fresnel LED lens with a plurality of Fresnel optical surfaces.  In addition, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claim invention, to make a second Fresnel lens similar to said first Fresnel lens, since it has been held 

Regarding to claim 26, Ohtake  and Shyu disclose the mobile computing device of claim 21.  Ohtake in view of Shyu further discloses wherein one of the first plurality of zones of the first Fresnel lens does not traverse an entire circumference around a center of the first Fresnel lens (Ohtake’s figure 7) and wherein a second one of the first plurality of zones of the first Fresnel lens does traverse the entire circumference around the center of the first Fresnel lens (Shyu’s figure 6).

Regarding to claim 24, Ohtake  and Shyu disclose the mobile computing device of claim 21 with the first and second illumination elements, except for a difference in shape between the first and second illumination elements.  However, it would have been obvious to one of ordinary skill in the art, before effective filing day of the claimed invention, to provide different-shape illumination elements for Shyu and Ohtake’s device because the different shape illumination elements do the same function of an illumination elements.  Further it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art where the change in shape is not significant to the function of the combination.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

2.	Claims 28, 31, 33, 34, 37, 39 and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Shyu et al. (US 8371714 B2 hereafter Shyu) in view of Ohtake (US 5,617,163 A of record).

(1), the light source module comprising: a Fresnel lens (52, 62, 72) comprising a plurality of different zones (dA-dl, a-r, E1-E21), wherein a first one of the different zones is a
first asymmetric zone that is radially asymmetric (see column 3, lines 8-13; Table 2; figure 9); an image sensor (20) configured to capture image data for a field of view (17).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of plurality of different zones of Ohtake to device of Shyu for purposes of correcting of the deviation of the light beam resulting from the inclination of the surface of the illuminated range side.


Regarding to claim 39, Shyu and Ohtake disclose the apparatus of claim 37, further comprising a controller, configured to select one of the first illumination element or the second illumination element (51, 61, 71) to emit light based, at least in part, on lighting conditions of the field of view (Figure 14).

With respect to claim 40, Ohtake  and Shyu discloses the mobile computing device of claim 34.  Ohtake in view of Shyu further discloses wherein one of the first plurality of zones of the first Fresnel lens does not traverse an entire circumference around a center of the first Fresnel lens (Ohtake’s figure 7) and wherein a second one of the first plurality of zones of the first Fresnel lens does traverse the entire circumference around the center of the first Fresnel lens (Shyu’s figure 6).

Regarding to claim 31, Ohtake  and Shyu disclose the mobile computing device of claim 28 with the first and second illumination elements, except for a difference in shape between the first and second illumination elements.  However, it would have been obvious to one of ordinary skill in the art, before effective filing day of the claimed invention, to provide different-shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 22, 23, 25, 27, 29, 30, 32, 35, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 22) wherein the first plurality of different zones of the first Fresnel lens is a different number of zones than the second plurality of different zones of the second Fresnel lens; (claim 23) wherein the first asymmetric zone of the first Fresnel lens is radially asymmetric, wherein the radial asymmetry of the first asymmetric zone is different than a radial asymmetry of the second asymmetric zone of the second Fresnel lens; (claim 25) wherein the first illumination element is located within respective focal lengths of the first plurality of different zones of the first Fresnel lens and wherein the second illumination element is located within respective focal lengths of the second plurality of different zones of the second Fresnel lens; (claim 27) wherein the controller is configured to select one of the first illumination element or the second illumination element to emit light based, at least in part, on lighting conditions of the field of view; (claim 29)  wherein the first plurality of different zones of the first Fresnel lens is a different number of zones than the second plurality of different zones of the second Fresnel lens; (claim 30) wherein the first .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN TRA/Primary Examiner, Art Unit 2872